                   Case 18-11699-MFW            Doc 965          Filed 02/18/19      Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18–11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket Nos. 838, 850, 901
------------------------------------------------------------ x

NOTICE OF FURTHER ADJOURNED COMBINED HEARING AND RELATED DATES

PLEASE TAKE NOTICE THAT:

                   1.     On January 3, 2019, the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) entered the Order (I) Conditionally Approving Disclosure

Statement; (II) Scheduling Combined Hearing to Approve Disclosure Statement and Confirm

Postpackaged Chapter 11 Plan; (III) Approving Solicitation Procedures; and (IV) Granting

Related Relief (ECF No. 838) (the “Conditional Approval Order”).2

                   2.     As set forth in the Notice of Adjourned (I) Combined Hearing and Related

Dates and (II) Hearing on Sargent Executory Contract Assumption and Assignment Motion and

Related Dates (ECF No. 901), the Combined Hearing was adjourned from January 30, 2019 to

February 19, 2019 at 3:00 p.m. (ET).

                   3.     The Combined Hearing is hereby further adjourned and will now be held

on March 7, 2019 at 10:30 a.m. (ET).


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Conditional Approval Order.




RLF1 20831051V.1
                   Case 18-11699-MFW      Doc 965      Filed 02/18/19    Page 2 of 3



                   4.    In connection with such adjournment, certain related dates and deadlines

have similarly been extended as set forth below:

                   EVENT                                        CONTINUED DATE
Plan Supplement Filing Date                          February 21, 2019
Deadline to Object to Final Approval of              February 28, 2019 at 4:00 p.m. (ET)
Disclosure Statement, Confirmation of Plan,
and to Assumption or Assignment of
Executory Contracts and Unexpired Leases
Voting Deadline                                      February 28, 2019 at 4:00 p.m. (ET)
Deadline to File Proposed Confirmation Order         March 4, 2019 at 4:00 p.m. (ET)
Voting Certification Deadline                        March 4, 2019 at 4:00 p.m. (ET)
Confirmation Brief Deadline                          March 4, 2019 at 4:00 p.m. (ET)
Reply Deadline                                       March 4, 2019 at 4:00 p.m. (ET)
Combined Hearing                                     March 7, 2019 at 10:30 a.m. (ET)

                   5.    The Debtors reserve their rights to adjourn further the Combined Hearing

and any and all related dates and deadlines set forth herein and otherwise.

                   6.    The Plan, Disclosure Statement, Conditional Approval Order, and other

documents filed in these chapter 11 cases are available free of charge on the Debtors’

restructuring website at https://dm.epiq11.com/NRD.




                                                 2
RLF1 20831051V.1
                   Case 18-11699-MFW   Doc 965   Filed 02/18/19    Page 3 of 3



Dated: February 18, 2019
       Wilmington, Delaware

                                           /s/ Brett M. Haywood
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone:     (302) 651-7700
                                          E-mail:        DeFranceschi@rlf.com
                                                         Heath@rlf.com
                                                         Haywood@rlf.com
                                                         Kenney@rlf.com
                                          -and-

                                          WEIL, GOTSHAL & MANGES LLP
                                          Ray C. Schrock, P.C. (admitted pro hac vice)
                                          Ryan Preston Dahl (admitted pro hac vice)
                                          Jill Frizzley (admitted pro hac vice)
                                          Daniel Gwen (admitted pro hac vice)
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone:      (212) 310-8000
                                          E-mail:         Ray.Schrock@weil.com
                                                          Ryan.Dahl@weil.com
                                                          Jill.Frizzley@weil.com
                                                          Daniel.Gwen@weil.com

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                            3
RLF1 20831051V.1
